                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson


Civil Action No. 1:18-cv-01685-RBJ
consolidated with 1:20-cv-00846-RBJ

JAMES PAUL KALHORN,

       Plaintiff,

v.

ANDY PHAM,

       Defendant.


       FINDINGS OF FACT, CONCLUSIONS OF LAW, and ORDER OF JUDGMENT


       This case was tried to the Court March 29–30 and April 1–2, 2021. The Court has also

reviewed the parties’ post-trial briefs.

                                       FINDINGS OF FACT

       A. The Characters.

       1.      James Paul Kalhorn, DDS, the plaintiff in Case No. 18-cv-01685-RBJ, is a dentist

practicing in Colorado Springs, Colorado. On the side he has various business investments, one

of which was in a tequila manufacturing and distributing company, Xamay Importers, Inc., doing

business as Alma de Agave Tequila. In June 2000 he was indicted in this district with 45 counts

arising from allegedly fraudulent billing practices at his dental office. Ultimately, he pled guilty

to one misdemeanor count of knowingly and willfully making false statements in an application

for benefits under a federal health and medical program. He was sentenced to two years’

probation, 100 hours of community service, a $5,000 fine, and restitution to victims in the

amount of $25,000. His dental license was temporarily suspended by the Colorado Dental

                                                                                                   1
Board. In 2008 Kalhorn pled guilty in Las Vegas to one misdemeanor theft count arising from

his failure to make good on a large “marker” he had established at a casino, which his counsel

explained was due to his having filed bankruptcy proceedings.

       2.      Prometheus Dos, Inc., the plaintiff in Case No. 20-cv-00846-RBJ, is a Nevada

corporation created by Kalhorn with the single purpose of investing in the Xamay tequila

business. Prometheus Dos is owned 50-50 by Kalhorn and David Pate, a Nevada tennis coach

whom Kalhorn met as a result of his children’s junior tennis accomplishments that took them to

Las Vegas, among other places.

       3.      Prometheus & Atlas Real Estate Development, LLC, is another entity created by

Kalhorn after Kalhorn became involved in the events giving rise to the two consolidated cases in

this Court.

       4.      Andy Pham, the defendant in both of the consolidated cases, is a real estate

investor and developer. Essentially, he finds real estate opportunities, puts together groups of

investors, purchases the property, and either develops it or resells it. At various times he has had

as many as 20 to 30 deals going at the same time, typically in the names of separate limited

liability companies he creates for each new deal. He was the managing member of a Nevada

limited liability company called Caballos de Oro Estates, LLC, which in turn owned certain

property in Las Vegas that is a central focus of this case.

       5.      Robert Krilich is a Chicago businessman who, during the period in question in

this case, resided “off and on” in Las Vegas. He has a criminal history including drug problems

and possibly financial fraud of some kind. He apparently was in prison at some time before the

trial in this case, on unrelated matters, but he was believed to be in Lake Tahoe at the time of

trial. Krilich and Kalhorn were social friends for about ten years before the events of this case.

Krilich did not testify in the present case, but he was extensively deposed in what has been

                                                                                                     2
labeled as the “quiet title” action that is pending in Las Vegas. The parties to the present case

have provided the deposition transcript and have stipulated that this Court could review it if

desired. I have reviewed portions of the transcript.

       6.      Jihad Anthony Zogheib is an associate of Krilich. Zogheib did not testify in the

present case. An attempt to take his deposition was made in the quiet title action at a time when

he was an inmate in the Nevada Southern Detention Center in Pahrump, Nevada, on charges

unrelated to the present case. However, he terminated the deposition shortly after it began. He

apparently remains in prison to this day.

       7.      Csaba Meiszburger is a Nevada-based businessman, primarily in the cosmetics

sales business. He also dabbled in real estate projects. Meiszburger was a business associate and

close friend of Zogheib. He also knew Krilich and Pham. He did not testify in the present case,

but his deposition was taken in the quiet title action. The parties stipulated that this Court could

review the deposition transcript if it desired, and I have reviewed portions of it. According to the

parties and counsel in the present case, Meiszburger’s present whereabouts are unknown.

       8.      Thomas (“Tommy”) Kordick is a whiskey distiller and real estate investor in Las

Vegas. He is a longtime friend of Kalhorn and was involved in some of the events leading to

Kalhorn’s supposed investment in the Las Vegas property, as well as in Kalhorn’s fledgling

attempts to develop the property. He was an investor in Xamay, the tequila company. He also

has been associated with Zogheib and Meiszburger.

       9.      Matthias Bober is a self-employed businessman in Colorado Springs, Colorado.

He was solicited by Kalhorn, his dentist and friend, to consider an investment in the tequila

company. He backed out of the potential investment after learning of things Pham was saying

and publishing about Kalhorn.

       B. The Lone Mountain Property.

                                                                                                       3
       10.     In 2005 Pham, on behalf of his limited liability company Caballos de Oro Estates,

LLC (“Caballos”), purchased an undeveloped five-acre property in the Las Vegas, Nevada area

for $4,950,000. The majority of the funding was provided by 85 investors. Another Pham

entity, Sunbelt Nevada Properties Management II, LLC (“Sunbelt”), became the managing

member of Caballos. The property is on a hillside and is sometimes referred to as the Lone

Mountain property or the Buckskin property because it borders Buckskin Street.

       11.     Pham’s plan was to develop the property with some type of residential units.

However, before that took place the economic downturn in the 2007-2009 time period made

development impractical. Therefore, according to him, he elected to sit on the property until the

financial picture improved enough to enable him either to develop it or sell it. Nothing of

significance had taken place with respect to either development or sale of the property prior to

November 2015.

       12.     Pham was paying little attention to the property or to Caballos at that time,

probably because he was juggling so many LLCs and projects. Indeed, several years before the

events of this case he allowed Caballos’s status as a registered Nevada LLC to be revoked for

failure to comply with the Secretary of State’s requirement that an LLC’s manager log in

annually, update contact information if necessary, and pay a nominal fee. Later, but still before

the events of this case, instead of resurrecting Caballos, he created another Caballos. The parties

referred to the two entities as Caballos I and Caballos II during the trial, but those were just

litigation labels; both entities had exactly the same name. The situation was complicated by

Pham’s failure to formally transfer the Lone Mountain property from the old Caballos to the new

one – he assumed that the new Caballos automatically owned what its predecessor owned. A

further complication occurred when, while this trial was in progress, Pham finally did pay

several years’ worth of overdue registration fees and resurrect the old Caballos.

                                                                                                    4
       13.     Pham was acquainted with Meiszburger who had worked with him on a Pham

project near the Lone Mountain site called “The Square.” In his deposition Meiszburger claimed

that he volunteered to try to help find a buyer for the Lone Mountain property as a favor because

he perceived that Pham was under substantial stress.

       14.     Meiszburger informed his friend Zogheib about the Lone Mountain property.

They in turn informed Krilich about the property.

       15.     Zogheib and Meiszburger had accumulated a number of debts related to gambling

and other matters, and they were under pressure to address them. However, they were not in a

position to obtain funds from a bank. Meiszburger had gone through a bankruptcy, and Zogheib

was unwilling (and apparently unable) to go anywhere near a bank, in Kalhorn’s words. They

were looking for a private loan. Krilich was helping them, and Krilich’s friend Tommy Kordick

was helping Krilich. Apparently, they approached several possible lenders, including Krilich’s

father who was a Chicago-based developer, but none of them was interested.

       16.     Ultimately, Zogheib, Meiszburger, and Krilich came up with a scheme to use the

Lone Mountain property as a means of obtaining cash to pay down Zogheib’s and Meiszburger’s

debts and provide some money for Krilich as well. The essence of the scheme was to claim that

Zogheib and Meiszburger owned the property, and that Pham was just a front man for them.

Zogheib and Meiszburger would use the property to obtain money from anyone who would lend

money with the property as collateral.

       17.     No evidence was presented in this trial that Kordick was in on the scheme. He

was told in late November 2015 that Meiszburger and Zogheib owned the property, that Pham

managed the property for them, and that they hoped to find someone to lend money on the

property. Kordick testified during the trial that Zogheib and Meiszburger had discussed two

different properties for this deal, the other being The Square. Krilich supposedly chose the

                                                                                                 5
Caballos property because he thought it was better. A year or more later Kordick learned that

The Square had been developed by Pham and was not owned by Zogheib or Meiszburger.

       18.     On November 27, 2015, shortly after he became involved, Kordick found an 800

phone number for Sunbelt Property Management on the Internet and attempted to call Pham at

that number, apparently to confirm that Pham was the manager of the property and obtain more

information. He testified that one of his reasons for doing this was that he knew Krilich and

Zogheib had criminal records, and he wanted to verify that what they were proposing was

legitimate. He didn’t reach Pham but left a message asking that Pham call back as soon as

possible. Kordick then called Krilich and mentioned his attempt to contact Pham. That call

ended, but a few minutes later Kordick was on the phone with Krilich again when Zogheib called

and was connected into the Kordick-Krilich call. Zogheib told Kordick that Pham was just a

manager, and he rather sharply instructed Kordick to deal only with Zogheib or Meiszburger

with respect to the property. Pham never returned the call despite Kordick’s having left a

message for him to call. He claims not to have learned of it until the pretrial discovery process in

the Nevada litigation.

       19.     Kalhorn’s counsel argues that the timing of Zogheib’s call suggests that he must

have been connected to Pham in order to know about Kordick’s call to Pham’s number.

However, there is no evidence that Pham ever knew or had any connection with Zogheib. A

more reasonable inference, and the one I draw, is that Krilich told Zogheib that Kordick had

attempted to contact Pham; and, realizing that if Kordick got through to Pham the whole scheme

would unravel, Zogheib immediately called Kordick and headed off that threat. I also infer that

the reason Pham didn’t return the call is because neither he nor his office manager was paying

attention to messages left at Pham’s Las Vegas office. Pham testified that he gets so many calls

every day that he can’t respond to them all. He also testified that he never asked his former

                                                                                                   6
office manager about the Kordick voice message after he became aware of it during the litigation

because he didn’t realize it was going to be a “big deal.”

       20.     Kalhorn was not yet in the picture when the Kordick/Krilich/Zogheib telephone

calls took place. But when their other efforts to find a lender failed, they turned to Kalhorn

whom both Krilich and Kordick knew.

       21.     On or shortly before December 27, 2015 Krilich informed Kalhorn of a potential

business opportunity concerning the Lone Mountain property. Krilich arranged for Kalhorn to

meet with him, Meiszburger and Zogheib at the site. He introduced Meiszburger and Zogheib

who claimed to be the silent owners of the property. Pham was mentioned as their front man

who managed the property for them. They said that they were getting ready to develop the

property. They supposedly had substantial assets but were in a temporary cash crunch and

needed short-term money. They proposed that if Kalhorn, who was credit-worthy at the time,

would borrow the money they needed to pay off their debts (which initially were said to be about

$1.2 million), they would repay him in 45 days plus $50,000. If they failed to repay the loan,

then Kalhorn would own the property and keep the $50,000.

       22.     Krilich gave Kalhorn site maps and an appraisal of the property that Krilich had

obtained from R.O.I. Appraisal. Ex. 18. The appraiser, William Geary, valued the property at

$2,285,000 as of December 10, 2015. Id.

       23.     Remarkably, Kalhorn agreed to this proposal. He says that he believed that

Meiszburger and Zogheib owned the property, through Caballos, because their ownership was

later confirmed by a legal opinion and a title policy. He also believed that the appraised value of

the property was in excess of the debt he was incurring. It is difficult to believe that an educated

and presumably intelligent individual would fall for this bizarre proposal, and it is at least

possible that Kalhorn was in on the scheme. However, the evidence presented in this case tends

                                                                                                   7
towards Kalhorn’s gullibility and greed rather than his knowing participation in the conspiracy to

defraud Pham. Kalhorn testified that he was not aware when he did the deal that both Zogheib

and Krilich had criminal histories, and that he would not have done the deal if he had known.

I’m not so sure.

       24.     The December 27, 2015 meeting at the site was the only time Kalhorn ever met

with Meiszburger. He met with Zogheib one other time when Zogheib asked him to sign off on

the Irving Trust loan (see infra). Kalhorn’s contact on all other pre-loan matters was with

Krilich.

       25.     After Kalhorn agreed to this deal, a number of things took place to implement it.

A document entitled “Membership Interest Purchase Agreement,” dated December 27, 2015,

stated that Kalhorn was acquiring the interests of Sunbelt and Pham’s investors in Caballos. Ex.

19. The document was purportedly signed by Kalhorn and by Pham on behalf of Sunbelt and

Pham’s investors, but both Kalhorn’s and Pham’s signatures were forgeries. Both names were

also forged on an “Assignment of Membership Agreement” of the same date. Ex. 20. Kalhorn

received Pham’s resignation as a managing member of Caballos dated December 30, 2015. Ex.

21. Pham’s signature on this critical document was a forgery. There is an Operating Agreement

dated as of December 2, 2014 (obviously a typo) purporting to be signed by Kalhorn as the

manager of Caballos. Ex. 16. Kalhorn testified that this signature was forged too.

       26.     Kalhorn thinks he received those documents from Krilich sometime in January

2016 and perhaps not even then. Whenever he got them, he didn’t notice that his signature was

forged because he was relying on the legal opinion and title insurance and didn’t worry about

reading the paperwork.

       27.     Kalhorn’s counsel explained that he was offering these documents into evidence,

despite the fact that Kalhorn’s signature was forged, to show that there was a good faith basis for

                                                                                                   8
Kalhorn to believe that he was legitimately acquiring the property. But by the end of the trial it

appeared that Kalhorn and his lawyer had become resigned to the fact that Kalhorn never

legitimately acquired Caballos or the property. It appears to this Court that the property is

probably owned by Caballos de Oro, LLC (the original, resurrected version of Caballos); that the

members of Caballos are probably as they originally were, i.e., Sunbelt and the investors; and

that Pham or Sunbelt is probably still the managing member of Caballos. However, the ultimate

membership of Caballos and ownership of the property will be resolved in the quiet title action in

Nevada. This Court can only make findings based on the evidence presented in this trial and

does so only to the extent necessary to resolve the legal issues presented in the cases before it.

       28.     Having gotten Kalhorn to agree to participate in the transactions, Zogheib still

faced the problem that the record owner of the property was Caballos, and the managing member

was still Sunbelt (Pham). So Zogheib, in the presence of Krilich, went on the Nevada Secretary

of State’s website on December 31, 2015 and changed the name of the managing member of

Caballos from Sunbelt to Kalhorn. He used an email address of James.Kalhorn@yahoo.com to

do this. This was not an email Kalhorn had ever used or had. Zogheib’s abuse of the website

was, of course, unethical and illegal, but the Secretary of State’s procedure made it relatively

easy to accomplish. Zogheib or Krilich paid the fee for making the change with Kordick’s credit

card. Kordick testified that he had provided the card to both of them to pay for an appraisal of

the property, but he had not authorized either of them to use the card to make a change of

managers at the Secretary of State’s office.

       29.     Kalhorn claims not to have been involved with the change of managers on the

Secretary of State’s website, and he says that he didn’t have “a clue” as to how that happened.

He only learned that this had happened in January 2016, and according to him, he didn’t see

anything untoward about it, since he still thought the deal was legitimate. During a deposition in

                                                                                                     9
a bankruptcy proceeding, he appeared to have testified that he had witnessed the change being

made, but he corrected that testimony in subsequent depositions and during the trial. His trial

testimony in this case that he was not present when Zogheib made this switch in the Secretary of

State’s records, and that he was not even in Las Vegas at the time, was credible.

       30.     When a change of this nature is made, the Secretary of State’s office immediately

generates an email notification to the record owner. An “alert” was indeed emailed to

april@sunbeltpm.com on December 31, 2015, addressed to “Hi Andy,” notifying Pham that “a

filing has been completed for Caballos de Oro Estates LLC” and indicating that if he wanted to

know more about this filing, “click here.” Ex. 26.5. April had been an office manager in Pham’s

Las Vegas office. However, Pham either did not receive the alert or did not pay any attention to

it.

       31.     I assume that Pham was not a participant in the fraud, as the evidence presented in

this case did not support such a finding. Thus, his insistence that he did not learn about the

change in managers from this “alert” is credible. He was in the process of moving his office to

Idaho, which Meiszburger knew. Pham presumably would have “screamed bloody murder” had

he known of the purported change of managers of Caballos when it happened, as he later did

when he learned of it. In any event, this was not the only instance of inattention to matters

related to Caballos. As discussed earlier, he (and apparently his office personnel) ignored a

voice message that could have uncovered the fraud before Kalhorn became involved in it. They

later paid no attention to several letters that were sent by the City of Las Vegas to Caballos at

Pham’s Las Vegas office address during the entitlement process instigated by Kalhorn. See Ex.

27-30. All of this reflects Pham’s generally negligent management of Caballos. He didn’t wake

up to the fact that the ownership and management of Caballos had purportedly been changed

from him to Kalhorn until about December 2016, nearly a year after the fact.

                                                                                                    10
       32.      On January 28, 2016 Kalhorn borrowed $1.2 million from the Eliot A. Alper

Revocable Trust. See Ex. 25. The loan was made to Caballos and was arranged by Krilich. It

was documented with a promissory note and was secured by a deed of trust on the Lone

Mountain property. In addition, Kalhorn personally guaranteed repayment. See Ex. 24. A

lawyer purportedly recommended by Mr. Alper, Rory J. Vohwinkel, provided an opinion letter

that was apparently based on documents provided to him by Krilich. Kalhorn interpreted this

letter as confirming that Kalhorn was authorized to encumber the Lone Mountain property and to

incur debt in the name of Caballos. See Ex. 22. The Alper Trust also obtained a title policy from

Commonwealth Land Title that Kalhorn also relied upon as confirming Caballos’s ownership of

the property.

       33.      By then, apparently realizing that they had a patsy on their hands, Zogheib and

Meiszburger came back to Kalhorn for more money. Although that caused him some concern,

Kalhorn on behalf of Caballos nevertheless agreed to take out a second loan from the Irving

Trust in the amount of $550,000. He says that Zogheib told him that the second loan was already

in place, and that all he needed to do was to sign and personally guaranty the note. The second

loan closed shortly after the Alper loan. See Exs. 23, 24. Although Kalhorn thought that

Zogheib arranged for the second loan, it seems more likely that Krilich did so. Zogheib not only

had credit problems, but he was a recently convicted felon with no credit.

       34.      Kalhorn used much of the money he borrowed from the Alper Trust and the

Irving Trust to pay off loans and other debts for Zogheib and Meiszburger. Exhibit 42 provides

details of the payments that he made from Caballos’s bank account at Chase Bank. Some of the

money also went to Krilich for what amounted to a handsome finder’s fee.

       35.      Predictably, Zogheib and Meiszburger did not repay any of the money they had

borrowed from Kalhorn. So, Kalhorn got his $50,000 fee (paid out of the money he borrowed),

                                                                                                  11
and he became the owner, he thought, of the property. He paid Krilich to help him get started

with the initial stages of developing the property, and his friend Kordick also was helping him.

Kalhorn hired a couple of attorneys and an entitlement (surveys, utilities, zoning) expert. He

formed a new entity, Prometheus & Atlas Real Estate Development, LLC to acquire the property

from Caballos, because the “old Caballos” had been revoked due to Pham’s failure to pay annual

registration fees, and in any event Kalhorn wanted his property to be held by an LLC with a

name of his own creation. Commonwealth Land Title provided a title policy to Kalhorn in

connection with that transaction. David Pate, Kalhorn’s friend and partner in Prometheus Dos,

was also an initial member of Prometheus & Atlas. However, he wisely resigned before putting

in any money or otherwise staying involved with it.

       36.     At some point either Caballos or Prometheus & Atlas listed the property for sale

for $2.6 million. But Kalhorn continued to take steps towards development. He met with an

architect who produced design drawings. His plan was to build between 58 and 70 residential

units on the site. He claims to have put something in the range of $450,000 into this initial

development work and his payments to Krilich.

       37.     Kalhorn has made no payments towards the principal of either of the loans he

took out with the Alper and Irving Trusts, but he has made interest payments and paid taxes on

the property. The trusts have sued him in Nevada seeking to foreclose on the property or to

execute on Kalhorn’s personal guarantees.

       38.     In his deposition Krilich lamented that Zogheib and Meiszburger turned out to be,

in his words, “a couple of con men.” In his deposition Meiszburger expressed his dismay that

Pham had his property taken from him, but he has remained friends with Zogheib to this day.

Based on the evidence presented to this Court, it seems clear that Zogheib, Meiszburger and



                                                                                                   12
Krilich were all crooks, and they conspired to steal money from Kalhorn and to attempt to steal

land from Pham.

       C. Pham’s Response.

       39.     At or shortly before the beginning of December 2016 Pham discovered that he

was no longer Caballos’s managing member of record, and that the property seemed to have

been stolen by Kalhorn by the manipulation of the records in the Secretary of State’s Office.

       40.     Pham sent a cease and desist letter to Kalhorn dated December 1, 2016. Ex. 52.

Kalhorn’s attorney responded on January 9, 2017. Ex. 53. The attorney stated that Kalhorn had

not submitted anything to the Secretary of State regarding Caballos, and that any documents

purporting to show otherwise were fraudulent. Id. The attorney listed Zogheib, Meiszburger,

and Krilich as possible suspects and stated that Kalhorn wanted to resolve the issue immediately.

       41.     Pham never responded to the attorney’s letter.

       42.     Apparently both Pham and Kalhorn contacted the FBI and the Las Vegas police,

but no charges were filed against anyone.

       43.     In March 2017 Pham filed a lawsuit against Kalhorn in a Nevada state court

claiming that the ownership of the property had never changed, that he had never resigned as the

manager of Caballos, and that Kalhorn had committed fraud. Kalhorn counterclaimed. Zogheib,

Meiszburger, Krilich, the appraiser Geary, the lawyer Vohwinkel, and a couple of title insurance

companies have apparently been named as parties to the case. The parties’ reported that that

case, dubbed the “quiet title” action, was set to begin trial on May 24, 2021.

       44.     Even though Kalhorn now believes that Pham was the victim, not the perpetrator,

of a fraud, he has refused to deed the property back to Pham. He explains this position by

suggesting that Pham was a participant in the fraud, and that somehow that justifies his hanging

onto the property until the Nevada court rules in the quiet title action. However, Kalhorn’s

                                                                                                13
lawyer admitted during the trial that he couldn’t prove that Pham was in on the fraud. This Court

is not aware of a good faith basis in fact or law for Kalhorn to maintain that he is the owner of

the property. Nonetheless, with multiple parties involved in the Nevada litigation, it might be

impossible for anyone to do anything with the property until the ownership is straightened out.

       45.     Pham was not content to await the result of the Nevada litigation, however. In

approximately October 2017 Pham and a friend created a website entitled “Stop James

Kalhorn.com.” Ex. 1. The website contained a photo of Kalhorn labeled “JAMES

KALHORN’S MUGSHOT.” Beneath the photo it states: “PLEASE PROSECUTE LAND

THIEF. CORPORATE IDENTITY FRAUD USING NEVADA SECRETARY OF STATE

WEBSITE. PLEASE HELP!” The website continues, “WANTED: STEALING BY DECEIT

AND CROSSING STATE LINE TO COMMIT GRAND LARCENY.” Id

       46.     The website accused Kalhorn of stealing $5 million without a gun and said that

the entire City Council of Las Vegas and the Mayor were “unwittingly . . . assist[ing]” “a total

swindler.” It accused Kalhorn of having been convicted of fraud in 2001. It explained how

Kalhorn had figured out a scheme to “steal millions of dollars without moving much more than

his index finger, and no one would be the wiser.” It said that he had stolen millions over a 16-

month timeframe since December 31, 2015, using his computer and the Nevada Secretary of

State’s website to take over management of Caballos and then using Caballos’s property to

borrow approximately $1.75 million. It stated that Kalhorn hired a brokerage firm in late

December 2016 to sell the property for $2.6 million “so he could add millions more from this

new sale, to the millions he already made with his fraudulent borrowing scheme.”

       47.     The Court finds that none of these accusations about Kalhorn is truthful.

       48.     There was no evidence concerning who or how many people visited the website.

If Pham had stopped there, the present case might not exist.

                                                                                                    14
       49.     But the legal process apparently was taking too long, and Pham couldn’t resist the

temptation to again lash out publicly at Kalhorn. He told his story to a reporter for the Las Vegas

Review-Journal, Brian Joseph. The reporter apparently did some investigation, although he did

not contact Kalhorn. A scathing expose of the scheme purportedly engineered by Kalhorn, aided

by Krilich, Meiszburger, and Zogheib, and facilitated by the Secretary of State was published on

May 20, 2018. Ex. 9. The reporter was later hired to do some work for Pham on one of his

projects.

       50.     Then Pham and a friend created a flyer with the heading “Corporate Land Thief”

in large, bold letters. Ex. 7. The flyer contained a photo of “Your Neighbor James Paul

Kalhorn, Local Dentist in Colorado Springs, CO.” It referenced the Las Vegas Review-Journal

and provided the website where the article could be found.

       51.     Pham and the friend flew from Idaho to Colorado Springs on May 25, 2018 armed

with hundreds of the flyers and copies of the Review-Journal article. They went door to door in

the neighborhood of Kalhorn’s dental practice distributing the flyers and verbally lambasting

Kalhorn to anyone who would listen. Fortunately for Mr. Pham, May 25, 2018 was the Friday

before the Memorial Day weekend, and relatively few people were working in the neighborhood

that day. Pham estimated that he gave a flyer and newspaper to about seven people.

       52.     Kalhorn learned about the smear campaign while he was in Denver attending his

son’s graduation from medical school. He obtained copies of the flyer and newspaper article

from a patient who is a paralegal in the law office across the street from his dental office and was

working when Pham came to her office and handed copies to her.

       53.     After his adventure in Colorado Springs, Pham doubled down by updating his

website. Now captioned “STEALING BY DECEIT AND GRAND LARCENY,” the website

added a photograph of a smiling Pham holding a copy of the flyer while standing in front of

                                                                                                 15
Kalhorn’s dental office. Beneath the Pham photo the website stated, “Jade Dental Professionals

located at 711 N Tejon St #200, Colorado Springs, CO 80903 Tel: (719) 633-770. Hiding

behind fake reviews of dental professional respectability, convicted insurance fraud artist, James

Kalhorn DDS crossed state lines to steal $5 million in real estate.”

       54.     The number of people who contacted the Review-Journal website or Pham’s

“Stop James Kalhorn” website is unknown. No evidence was presented that the flyer caused

Kalhorn to lose dental patients. The paralegal who received a flyer and newspaper from Pham,

Yvonne Serna, was a patient of Kalhorn’s. She testified that she was initially shocked by the

things that were being said about Kalhorn, but ultimately she decided that they probably were not

true because her friend who worked for Kalhorn wouldn’t be working for him if those things

were true. Plaintiff played a recording of an anonymous negative message left on the dental

office’s voice mail shortly after Pham’s May 25, 2018 escapade, ex. 8, and apparently Kalhorn’s

ex-wife learned of the things that were being said about him and expressed concern. Otherwise,

with the exception of the two individuals discussed next, the impact of the flyers on Kalhorn’s

reputation is unknown.

       D. Matthias Bober.

       55.     As indicated earlier, Kalhorn and his friend David Pate, the tennis coach, had

formed Prometheus Dos, Inc. for the purpose of investing in Xamay. They were equal owners.

Prometheus Dos owned 32.34% of Xamay. Kalhorn had asked two friends, David Zallar and

Matthias Bober, to consider investing in the tequila company. He provided information about

Xamay to Zallar and Bober, including its business plan, promotional materials, and bottles of the

three types of tequila the company was manufacturing and selling.

       56.     Zallar died in December 2019. His deposition was not taken before his death.

Although plaintiff’s counsel attempted to have Kalhorn testify about Zallar’s statements

                                                                                                  16
concerning his potential interest in investing in the tequila company, defendant’s objections were

sustained.

       57.     However, Bober did testify at trial. He indicated that he “absolutely” was

considering investing in the tequila company. He variously indicated that he was considering

investing in Xamay, Alma de Agave Tequila and Prometheus Dos, but he emphasized several

times that the details of how the investment would be made had not yet been worked out and

would be handled by his attorney. He described his potential investment as being in the “fetal

stage,” and he acknowledged that he hadn’t yet done his due diligence on the investment.

However, he was seriously considering investing $350,000 to $400,000. He and Kalhorn had not

discussed any anticipated rate of return on his investment, nor had they discussed what

percentage ownership he would acquire, again because they were in “a very early stage of doing

this.” Bober acknowledged the risk involved with any investment, and that he could make or

lose money but he also was aware that the actor George Clooney had bought a tequila company

for “pennies on the dollar” and later sold his interest for more than a billion dollars. He added

that he had talked with other associates of his, including physicians, and believed they had an

interest in investing in the tequila business too.

       58.     Unfortunately for Kalhorn, Zallar learned about Pham’s flyer. In turn Zallar told

his friend Matthias Bober about it. After receiving the flyer, reading the accusations concerning

Kalhorn on Pham’s website, and discussing the situation with Zallar, Bober “gracefully bowed

out” of his potential commitment to invest in the tequila company. He did so because he was

“extremely” disturbed by Pham’s accusations and no longer felt comfortable investing a

substantial sum of money in a business with Kalhorn, even though he still thinks well of him and

continues to use Kalhorn as his dentist. Although the potential investment was in the “fetal



                                                                                                    17
stage,” he believes he would have made the investment but for Pham’s flyer and website.

Bober’s associates who had indicated a potential interest in investing also backed away.

       59.     The Court finds that Bober probably would have invested between $350,000 and

$400,000 in Xamay but for Pham’s disparagement of Kalhorn.

       E. The Present Case.

       60.     Kalhorn contacted his lawyer, and they decided to file a defamation suit. Kalhorn

filed this case on July 5, 2018. He filed a second, similar suit in the name of Prometheus Dos,

Inc. on March 30, 2020. The two suits were consolidated and were tried together.

                               ANALYSIS AND CONCLUSIONS

       A. The Claims in the Two Cases.

       In Case No. 18-cv-01685-RBJ, Kalhorn asserted five claims for relief against Pham: (1)

libel per se based on the flyer; (2) libel per se based on the website; (3) slander per se based on

Pham’s statements to neighbors of Kalhorn’s dental practice; (4) tortious interference with his

prospective business advantage with dental patients; and (5) tortious interference with his

prospective business advantage with “his company, Alma Tequila.” ECF No. 16 (Amended

Complaint). Case No. 20-cv-00846-RBJ, Prometheus Dos, Inc. asserted one claim for relief for

tortious interference with prospective business advantage, based upon plaintiff’s prospective

relationships with investors who would invest money in Xamay. ECF No. 105 (Second

Amended Verified Complaint) at 10. Prometheus Dos also asserted what purported to be a

second claim for exemplary damages. The two cases are based on essentially the same facts.




                                                                                                      18
        B. Kalhorn’s Defamation Claims.

        At the outset the Court dismisses Kalhorn’s claims Three and Four. Regarding Claim

Three, there was no specific evidence of what Pham said to anyone other than Ms. Serna when

he was in the vicinity of Kalhorn’s dental office on May 25, 2018. He made a few false

statements about Kalhorn to Ms. Serna, but she did not believe them; and, in any event, the oral

statements were essentially obscured by the flyer that he handed out at the same time. Regarding

Claim Four, there was no evidence that Kalhorn’s dental practice suffered from his defamatory

campaign. Indeed, the two patients who testified, Ms. Serna and Mr. Bober, both remained

patients of Kalhorn’s despite their receipt of the flyer and, at least in Bober’s case, review of the

Pham’s website.

        The Court does find, however, that plaintiff has proven Claims One and Two. To prove

libel per se under Colorado law a plaintiff must first prove, by a preponderance of the evidence,

that the defendant published a written statement that caused the plaintiff actual damage; and also

prove, by clear and convincing evidence, that the substance or gist of the statement was false

when it was published, and that the defendant either knew that it was false or made the statement

with reckless disregard as to whether it was false. 1




1
  During his closing argument defense counsel suggested that Nevada law applies in this case because the
Lone Mountain property is in Nevada. The parties did not brief or argue choice of laws issues in any
meaningful way. However, the defamation was launched from Colorado. The plaintiff in the case is a
Colorado resident. The lost investment was to be made by a Colorado investor. The Court is satisfied
that Colorado has a substantial interest, indeed the most substantial interest, in the issues in this case, even
though the property is in Nevada, and its ultimate ownership and related events regarding the potential
liabilities of the individuals and entities who were involved in the property transactions took place mostly
in Nevada. Presumably, Nevada law will be applied in the quiet title action, but this Court will apply
Colorado law to the issues in this case. I haven’t been shown that the two states’ laws are different in a
dispositive way in any event.
                                                                                                              19
       The several derogatory statements in the flyer and on the website discussed above were

published by Pham and caused actual damage to Kalhorn to the extent that Xamay’s loss of

Bober’s proposed investment indirectly damaged Kalhorn. The statements were clearly false.

Pham has asserted “truth” and “partial truth” as defenses. The Court rejects those defenses

because the statements were neither true nor partially true.

       Pham has also asserted as a defense that he was entitled to comment on a matter of public

interest. However, the Court finds that the focus of his defamatory campaign was on his private

dispute with Kalhorn. The only public component was the fact that the Nevada Secretary of

State’s website was used by Zogheib to fraudulently change the name of the managing member

of Caballos. That fact might have been a motivating factor in the decision of the Las Vegas

Review-Journal to publish an article about the events. But the Secretary of State’s involvement

is incidental to the underlying fraud.

       Finally, I find and conclude that Pham’s statements in the flyer and the website were not

only false, but that they were made with reckless disregard of their truth or falsity. Pham did not

know, and indeed could not have known because it was not true, that Kalhorn ever went on the

Nevada Secretary of State’s website or that he, directly or indirectly, changed the management of

Caballos by changing its registration on that website. He did not know, and again could not have

known because it was not true, that Kalhorn had been convicted of fraud, or that he had

committed or was wanted for stealing by deceit or for grand larceny.

       Pham had an opportunity to get the facts straightened out. He sent a letter to Kalhorn on

December 1, 2016, in which he described himself as the managing member of Caballos; accused

Kalhorn of making false and fraudulent filings about Caballos with the Nevada Secretary of State

on December 15, 2015 and January 28, 2016; and demanded that Kalhorn cease and desist from

any attempts to falsely amend Caballos’s state filing. Ex. 52. Kalhorn’s lawyer responded on

                                                                                                 20
January 9, 2017 and indicated not only that Kalhorn had never submitted any paperwork to the

Nevada Secretary of State regarding Caballos, but that any documents that might have been

submitted with Kalhorn’s signature were fraudulent. Ex. 53. The letter requested copies of the

documents; said that they would be submitted to a handwriting expert; indicated that the results

of the expert’s investigation would be turned over to authorities; identified Zogheib, Meiszburger

and Krilich as possible suspects; and indicated that Kalhorn wanted to get to the bottom of the

matter immediately. Id. But Pham did not respond.

        There is no evidence that Pham made any other meaningful effort to verify his

suspicions. Instead, acting as an uninformed vigilante, he chose to publish his defamatory

statements about Kalhorn in two different media. That amounts to reckless disregard of the truth

or falsity of the statements.

        C. Kalhorn’s Claims for Tortious Interference with Prospective Business

Advantage.

        Tortious interference with a prospective business advantage “requires a showing of

intentional and improper interference preventing formation of a contract.” Amoco Oil Co. v.

Ervin, 908 P.2d 493, 500 (Colo. 1995). “It is not necessary to prove an underlying contract. It is

sufficient to show intentional and improper interference preventing formation of a contract.”

Dolton v. Capitol Federal Sav. And Loan Ass’n, 642 P.2d 21, 23 (Colo. App. 1981).

        Pham intentionally and improperly published false and defamatory information about

Kalhorn. It had to be obvious to Pham that there was the potential that his statements would

cause harm to Kalhorn. I infer that one purpose of Pham’s acts was to hold out Kalhorn to the

public in a bad light and to secure any help there might be in regaining the property that he

believed had been stolen by Kalhorn. Finally, I have found that Matthias Bober probably would



                                                                                                  21
have invested between $350,000 and $400,000 in the tequila business had it not been for Pham’s

defamatory statements about Kalhorn.

        However, there is no evidence that Pham was aware of Kalhorn’s tequila investment or of

Kalhorn’s efforts to persuade Bober or others to invest in the tequila business. The legal

question thus is whether, even if Pham’s intentional and improper conduct caused Bober to back

out of his potential investment, Kalhorn must also prove that Pham had some knowledge of the

prospective business advantage with which his conduct interfered? The law in this circuit and

district is not clear on that question.

        The leading Colorado cases, Dolton and Amoco, do not list defendant’s knowledge as a

requisite element. Both cases do cite the Restatement (Second) of Torts § 766B. Comment d

provides, “[t]he intent required for this Section is that defined in § 8A. The interference with the

other’s prospective contractual relation is intentional if the actor desires to bring it about or if he

knows that the interference is certain or substantially certain to occur as a result of his action.”

Id. (emphasis added). That, too, is not clearly dispositive of the issue.

        Plaintiff relies primarily on an unpublished Tenth Circuit case that says that knowledge

of a specific prospective business relationship is not an element of the claim. Personnel

Department, Inc. v. Professional Staff Leasing Corp., 297 F. App’x 773, 777 (10th Cir. 2008)

(unpublished). The court wrote that “[c]ontrary to ProLease’s position, several Colorado courts

have held that, in a tortious interference with prospective business relations case, it is ‘not

necessary that [the plaintiff] identify a specific customer relationship or a specific customer’ with

whom he or she had a prospective relationship.” Id. at 777 (quoting Ervin v. Amoco Oil Co., 885

P.2d 246, 254 (Colo. Ct. App. 1994), rev’d on other grounds, 908 P.2d 493, 502 (Colo. 1995))

(emphasis added). The Personnel Department court also reviewed a published District of

Colorado case, Seidl v. Greentree Mortgage Co., 30 F. Supp. 2d 1292 (D. Colo. 1998). The

                                                                                                     22
court determined that the two cases on which Seidl relied dealt with existing contracts, and thus

the Tenth Circuit rejected Seidl’s holding. It concluded, “[w]e are convinced that Colorado law

does not require a tortious interference with prospective business relations plaintiff to prove that

the defendant had knowledge of a specific potential purchaser.” Personnel Department, 297 F.

App’x at 778 (emphasis added).

        Defendant cites an unpublished District of Colorado case that does include defendant’s

knowledge of the contract or prospective business relationship as an element of intentional

interference with contract or prospective business relations (i.e., it lumped both existing and

prospective contract claims together when listing out the elements):

        To state a claim for intentional interference with contractual relations or
        prospective business advantage, a plaintiff must allege facts in support of the
        following elements: (1) the existence of a valid contract or reasonable prospect of
        having a business relationship; (2) that the defendant knew of the contract or
        prospective relationship; (3) the defendant intended to induce a breach of the
        contract or interfere with the prospective business relationship; (4) defendants
        engaged in conduct which produced a breach of contract or prevented the plaintiff
        from acquiring or continuing a prospective business relationship; (5) the
        interference was improper; and (6) the plaintiff suffered damages.

Zimmer Spine, Inc. v. EBI, LLC, No. 10-cv-03112-LTB-CBS, 2011 WL 4089535, at *2 (D. Colo.

Sept. 14, 2011) (emphasis added). But, in my view, the two cases cited in Zimmer for this

proposition (Memorial Garden, Inc. v. Olympian Sales & Management Consultants, Inc., 690

P.2d 207, 201 (Colo. 1984) and Amoco Oil) do not necessarily support it. Neither case says that

knowledge by defendant is a required element for interference with prospective business

relations. Defendant also cites other District of Colorado cases for this proposition, but each of

them simply restates the elements in Zimmer and cites to Zimmer. Many of them also cite these

elements for a claim for interference with existing contracts, but not prospective business

relations.



                                                                                                  23
        In Campfield v. State Farm Mut. Auto. Ins. Co., 532 F.3d 1111, 1122 (10th Cir. 2008),

the court included “defendants knew of the contract’s existence” as an element of tortious

interference with current/existing business relations. The court then went on to say, “[t]ortious

interference with prospective business relations requires identical elements, with the exception

that an existing contract need not be alleged.” Id. That suggests that knowledge is a required

element of the prospective business relations claim. Then again, that case was decided the same

year as Personnel Department, which means that the court would presumably have been aware

of both cases and believed their holdings didn’t conflict. And in a recent (unpublished) Tenth

Circuit case, the court said the elements across the two claims were “similar,” not the same.

Dawson v. Litton Loan Servicing, LP, 680 F. App’x 662, 665 (10th Cir. 2017) (unpublished).

        In sum, in Personnel Department the court concluded that knowledge of a specific

prospective business advantage is not required. But Campfield and Dawson, along with the

Restatement 2d of Torts’ intent definition, indicate that the defendant must have knowledge of

something related to plaintiff’s business in order for the tort to be established. It is, after all, an

intentional tort.

        Here, Pham knew of Kalhorn’s dental practice, as he purposefully handed out flyers in

front of it, and it is reasonable to infer that he intended to interfere with Kalhorn’s prospective

relationships with present and future patients. The claimed damages are not for loss of dental

patients per se. But Kalhorn’s relationship with Bober grew out of their relationship as dentist

and patient. His libelous statements did not cause Bober to change dentists, but they did cause

Bober to back out of an investment he had committed to make due to his relationship with

Kalhorn. I conclude that Pham’s intentional and improper attempt to interfere with Kalhorn’s

relationship with his dental patients, on the facts of this case, satisfies the requirement that he



                                                                                                      24
must have had knowledge of something related to Kalhorn’s business. Accordingly, I conclude

that Kalhorn has proven his Fifth Claim for Relief against Pham.

       D. Prometheus Dos’s Claim for Tortious Interference with Prospective Business

Relations.

       My implication of Pham’s knowledge that his conduct would likely interfere with

Kalhorn’s relationships with his dental patients does not extend to Prometheus Dos, which is a

50-50 partnership of Kalhorn and David Pate. It is one thing to interfere with Kalhorn’s

prospective business relationships but quite another to interfere with Pate’s prospective business

relationships. There is no way that Pham could have predicted that his libelous statement about

Kalhorn might interfere with Pate’s prospective business relationship, through Prometheus Dos,

with the tequila company. Accordingly, the Court dismisses the one claim asserted by

Prometheus Dos.

       E. Damages.

       Plaintiffs’ counsel argued at trial, and in a post-trial brief, that Prometheus Dos should be

awarded at least $350,000 in compensatory damages because of the loss of Bober’s investment.

However, because the Court has dismissed the claim asserted by Prometheus Dos, the argument

is moot.

       The question remains, what damages have been sustained by Kalhorn. Kalhorn suggests

that he sustained $350,000 to $400,000 in damages because Bober’s investment was lost. But

Bober wasn’t gifting $350,000 or $400,000 to Kalhorn or to Prometheus Dos. Whether the funds

would have been delivered to Kalhorn, or to Prometheus Dos, or directly to Xamay, Bober’s

intent was to invest in a tequila company. The ultimate loss of the investment was sustained by

Xamay, which was not a party to the case.



                                                                                                  25
       Another theory is that Prometheus Dos’s loss was its percentage of Xamay stock

(32.34%) multiplied by the amount of the investment. I have not found liability in favor of

Prometheus Dos. But the theory, applied to Kalhorn’s interest in Xamay, would be that he

sustained the loss of 16.17% of the investment. That would put damages in the range of $56,595

to $64,680, depending on the amount Bober ultimately decided to invest. But setting aside

whether a shareholder of a closely held company has a right to sue for damages in his own name

based on an act that harmed the company, to apply a percentage of stock ownership to the lost

investment ignores the fact that Bober would have been issued a percent of the ownership, and

thus that Kalhorn’s ownership through Prometheus Dos would have been diluted. No evidence

was presented that would enable the Court to determine the effect on Kalhorn with mathematical

precision.

       On the other hand, defendant’s argument that Kalhorn did not prove that he sustained any

damage rings hollow. Pham’s conduct did indirectly cause damage to Kalhorn. Xamay lost the

opportunity to use the funds for the benefit of its shareholders. It is also reasonable to infer that

Kalhorn sustained at least some non-economic damage arising from having false and extremely

derogatory statements published about him on the Internet and in his hometown. The damage to

his reputation is difficult to measure, as is the emotional distress one would experience in such

circumstances. It is well settled in Colorado, however, that difficulty in determining the precise

amount of damages does not prevent the Court from deciding an amount. See CJI-Civ. § 5:6

(2020). The Court must use its best judgment based on the evidence. Id. That exercise of

judgment also takes into consideration the context, which is that Kalhorn to some extent brought

the situation on himself by his participation in a harebrained scheme with people he did not

know. That participation in turn has embroiled him, Pham, and several others in four years of

costly litigation in Nevada.

                                                                                                    26
       Taking all factors into account, both economic and non-economic, the Court awards

general compensatory damages in the amount of $70,000. Because there was no prayer for

exemplary damages in Case No. 18-cv-1685-RBJ, the Court does not address whether exemplary

damages should be awarded. The Court does hope, however, that this case will serve as an

example to others who might be tempted to engage in a smear campaign rather than letting the

law take its course.

       These damages are awarded on each of the three counts on which Kalhorn prevailed.

However, the damages can be awarded only once. I say that to make clear that Kalhorn is

awarded $70,000, not three times that amount. Kalhorn is also awarded prejudgment and post

judgment interest. Prejudgment interest in a diversity action in federal court is a substantive

matter governed by state law. See Hofer v. Unum Life Ins. Co. of America, 442 F.3d 872, 878

(10th Cir. 2006). Defamation is considered to be a personal injury in Colorado. James v. Coors

Brewing Co., 73 F. Supp. 2d 1250, 1257 (D. Colo. 1999) (citing Brooks v. Jackson, 813 P.2d

847, 848–49 (Colo. App. 1991)). Therefore, I will calculate prejudgment interest in this case

pursuant to Colo. Rev. Stat. § 13-21-101. Under § 13-21-101, interest is calculated at 9% per

annum from the date the action accrued to the date suit was filed and at 9% compounded

annually from the date suit was filed to the date of judgment.

                                             ORDER

       1. The Court directs that judgment enter in favor of the plaintiff, Dr. James Kalhorn, and

against the defendant, Andy Pham, in Case No. 18-cv-01685-RBJ in the amount of $70,000, plus

prejudgment interest pursuant to Colorado law, post judgment interest at the federal rate as at the

date of judgment, and costs to be taxed by the Clerk pursuant to Fed. R. Civ. P. 54(d)(1) and




                                                                                                  27
D.C.COLO.LCivR 54.1. The Court calculates the prejudgment interest at $20,525.41. 2

Therefore, as of May 25, 2021 the total judgment for damages and prejudgment interest is

$90,525.41 plus costs to be taxed by the Clerk and post judgment interest at the federal rate.

          3. The Court directs that judgment be entered in favor of the defendant, Andy Pham, and

against the Plaintiff, Prometheus Dos, in Case No. 20-cv-00846-RBJ. That case is dismissed

with prejudice. As the prevailing party Pham is awarded his reasonable costs incurred in

defending that case to be taxed by the Clerk pursuant to Fed. R. Civ. P. 54(d)(1) and

D.C.COLO.LCivR 54.1.

          DATED this 25th day of May, 2021.

                                                         BY THE COURT:




                                                         ___________________________________
                                                         R. Brooke Jackson
                                                         United States District Judge




2
    The calculation is:

      May 25, 2018-July 3, 2018:                             673.15
      July 4, 2018-July 3, 2019:                           6,300.00
      July 4, 2019-July 3, 2020:                           6,867.00
      July 3, 2020-May 25, 2021                            6,685.26
      TOTAL INTEREST TO DATE OF JUDGMENT:                $20,525.41

Tortious interference with prospective business advantage probably would not be considered a “personal
injury,” and if not, prejudgment interest would be calculated pursuant to Colo. Rev. Stat. § 5-12-102. The
amount would be somewhat less than prejudgment interest on the defamation counts. I have not made
that calculation.
                                                                                                        28
